United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Newark, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0656
Issued: February 16, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 12, 2021 appellant filed a timely appeal from a March 2, 2021 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case. 2
ISSUE
The issue is whether appellant has met his burden of proof to establish a back condition
causally related to the accepted October 2, 2020 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the March 2, 2021 decision, appellant submitted additional evidence on appeal.
However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the
case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered
by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
On October 14, 2020 appellant, then a 56-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that on October 2, 2020 he sustained an upper back sprain when his
vehicle was struck by another vehicle while in the performance of duty. He stopped work on
October 3, 2020.
In an October 2, 2020 medical note, Dr. Vijak Dorga, an internist, noted that appellant was
seen in the emergency department and could return to work on October 5, 2020.
In an October 6, 2020 medical note, Marcella Cudjoe, a nurse practitioner, noted that
appellant could return to work on October 9, 2020. In an October 9, 2020 medical note, she held
him off work until October 14, 2020. In an October 12, 2020 medical note, Ms. Cudjoe provided
work restrictions.
In an October 15, 2020 development letter, OWCP informed appellant that the evidence of
record was insufficient to establish his claim. It advised him of the type of factual and medical
evidence needed and provided a questionnaire for his completion. In a separate development letter
of even date, OWCP requested that the employing establishment provide additional information
regarding appellant’s claim. It afforded both parties 30 days to respond.
Appellant submitted a copy of a New Jersey Police Crash Investigation Report noting an
October 2, 2020 date of crash and that he was stopped in traffic when he was struck in the rear by
another vehicle. He complained of lower back pain.
In an undated response to OWCP’s development questionnaire, the employing
establishment indicated that appellant was in the performance of duty on October 2, 2020 when he
was using his postal vehicle to deliver mail.
An October 2, 2020 x-ray of the lumbar spine revealed mild levoscoliosis, disc space
narrowing at L5-S1 level, and mild spondylosis deformans. A cervical spine x -ray of even date
revealed mild degenerative disease involving the lower cervical spine, but revealed no evidence of
a fracture.
In an October 29, 2020 medical report, Dr. Manisha K. Chahal, a pain medicine specialist,
noted that appellant was involved in a motor vehicle accident (MVA) on October 2, 2020 when he
was rear-ended by another vehicle. She reviewed the x-rays of the lumbar and cervical spine and
conducted a physical examination, which revealed no erythema, abrasions, scars, or rashes on the
lumbar spine and no signs of an external injury on the cervical spine. Dr. Chahal diagnosed other
site myalgia, lumbar spondylosis without myelopathy or radiculopathy, myalgia of auxiliary
muscles in the head and neck, and cervical spondylosis without myelopathy or radiculopathy. She
noted that appellant had neck pain attributed to cervical myofascial pain syndrome and distinct
myofascial trigger points. Dr. Chahal opined that his pain was causally related to his MVA on
October 2, 2020.
In a November 3, 2020 response to OWCP’s development questionnaire, appellant stated
that he was delivering mail on his regular route on October 2, 2020 when his vehicle was rearended by another vehicle. He explained that his upper body was quickly pushed forward from the
2

impact and his vehicle rolled a foot or two as he steered it to the curb on his right side. Appellant
noted that he immediately experienced pain in his lower to middle back and was taken to a hospital
shortly after notifying his supervisor.
A November 5, 2020 attending physician’s report (Form CA-20) containing an illegible
signature noted that appellant was involved in an MVA while working on October 2, 2020 and
diagnosed myalgia, lumbar spondylosis, and cervical spondylosis.
Appellant underwent physical therapy treatment from November 9 through 16, 2020.
In a November 13, 2020 work status note, Dr. Chahal indicated that appellant was unable
to work until December 11, 2020.
By decision dated November 25, 2020, OWCP accepted that the October 2, 2020 incident
occurred as alleged, but denied appellant’s claim finding that the medical evidence of record was
insufficient to establish causal relationship between a diagnosed medical condition and the
accepted employment incident.
Following the decision, OWCP received an October 2, 2020 emergency medical service
(EMS) report, which noted that appellant was found sitting in his vehicle after another vehicle
rear-ended him. Appellant complained of back pain.
Appellant underwent physical therapy treatment from Novemb er 18 through
December 9, 2020.
In a December 10, 2020 medical report, Dr. Chahal noted that appellant’s low back pain
persisted despite undergoing physical therapy treatment. She reiterated his history of injury and
diagnoses. Dr. Chahal noted that appellant received trigger point injections.
On February 19, 2021 appellant requested reconsideration.
In a January 25, 2021 narrative report, Dr. Chahal related that appellant’s pain began after
his MVA on October 2, 2020. She noted that he attributed his symptoms to the accepted
October 2, 2020 employment incident. Appellant explained to Dr. Chahal that, at the time of his
injury, he was the restrained driver and was waiting on a red light when another vehicle rear-ended
his vehicle. Dr. Chahal reviewed appellant’s October 2, 2020 x-rays of the lumbar and cervical
areas of the spine; a December 21, 2020 x-ray of the lumbar spine, which demonstrated worsened
lumbar spondylosis; and a December 21, 2020 magnetic resonance imaging (MRI) scan of the
lumbar spine, which revealed L5-S1 herniated nucleus pulposus abutting descending left S1 nerve
root and bilateral neuroforaminal stenosis. She reported that he continued to experience severe
left-sided low back pain as well as left lower extremity pain. Dr. Chahal noted that appellant had
received a transforaminal epidural steroid injection. She opined, based on the history of injury,
radiological findings, and physical examination findings, that appellant sustained his injuries from
the accepted October 2, 2020 employment incident. Dr. Chahal further opined that appellant’s
low back pain was “caused by the impact of the rear-end collision” from the accepted October 2,
2020 employment incident. She concluded, “I believe this to be an accurate assessment with a
reasonable degree of medical certainty, a rear-end collision is a severe stress on the spine where

3

the impact is transferred to the discs in the lumbar spine. Such severe stress on the spine can result
in disc herniations. This is precisely what happened in this patient.”
By decision dated March 2, 2021, OWCP denied modification of its November 25, 2020
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA 3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, 4 and that an injury was sustained in the performance of duty as
alleged, and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury. 5 These are the essential elements of each and every
compensation claim, regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.6
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. 7 There are two
components that must be considered in conjunction with one another. The first component is
whether the employee actually experienced the employment incident as alleged. 8 The second
component is whether the employment incident caused a personal injury. 9
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue. 10 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment incident must be based on a
complete factual and medical background. 11 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical

3

Supra note 1.

4

S.C., Docket No. 18-1242 (issued March 13, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59
ECAB 178 (2007); Joe D. Cameron, 41 ECAB 153 (1989).
5

T.H., Docket No. 18-1736 (issued March 13, 2019); J.M., Docket No. 17-0284 (issued February 7, 2018); R.C.,
59 ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB 312 (1988).
6

T.E., Docket No. 18-1595 (issued March 13, 2019); K.M., Docket No. 15-1660 (issued September 16, 2016); L.M.,
Docket No. 13-1402 (issued February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).
7

S.S., Docket No. 18-1488 (issued March 11, 2019); T.H., 59 ECAB 388, 393-94 (2008).

8

E.M., Docket No. 18-1599 (issued March 7, 2019); Elaine Pendleton, 40 ECAB 1143 (1989).

9

E.M., id.; John J. Carlone, 41 ECAB 354 (1989).

10

S.S., supra note 7; Robert G. Morris, 48 ECAB 238 (1996).

11

C.F., Docket No. 18-0791 (issued February 26, 2019); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

4

rationale, explaining the nature of the relationship between the diagnosed condition, and
appellant’s specific employment incident. 12
ANALYSIS
The Board finds that this case is not in posture for decision.
In support of his claim, appellant submitted multiple medical reports in which his treating
physician, Dr. Chahal, consistently noted that he continued to experience severe left-sided low
back pain as well as left lower extremity pain following the accepted October 2, 2020 employment
incident. In her January 25, 2021 narrative medical report, Dr. Chahal reiterated appellant’s
history of injury, reviewed his x-rays of the lumbar and cervical areas of the spine and the MRI
scan of the lumbar spine, and provided multiple diagnoses. She indicated that the December 21,
2020 x-ray scan of the lumbar spine revealed worsened lumbar spondylosis. Dr. Chahal opined,
based on the history of injury, radiological findings, and physical examination findings, that
appellant sustained his injuries from the accepted October 2, 2020 employment incident. She
further opined that appellant’s low back pain was “caused by the impact of the rear-end collision”
from the accepted October 2, 2020 employment incident. Dr. Chahal concluded, “I believe this to
be an accurate assessment with a reasonable degree of medical certainty, a rear-end collision is a
severe stress on the spine where the impact is transferred to the discs in the lumbar spine. Such
severe stress on the spine can result in disc herniations. This is precisely what happened to this
patient.” The Board finds that Dr. Chahal’s opinion, while not sufficiently rationalized to meet
appellant’s burden of proof, is sufficient, given the absence of opposing medical evidence, to
require further development of the record.13
It is well established that proceedings under FECA are not adversarial in nature, and that
while appellant has the burden of proof to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence.14 OWCP has an obligation to see that justice is
done.15
On remand OWCP shall refer appellant, a statement of accepted facts, and the medical
record to a specialist in the appropriate field of medicine for an evaluation and a well-rationalized
opinion as to whether the diagnosed conditions are causally related to the accepted October 2, 2020
employment incident. If the physician opines that the diagnosed conditions are not causally related
to the accepted employment incident, he or she must explain, with rationale, how or why the

12

Id.

13

See A.D., Docket No. 21-0143 (issued November 15, 2021); R.B., Docket No. 18-0162 (issued July 24, 2019);
J.G., Docket No. 17-1062 (issued February 13, 2018). See also John J. Carlone, 41 ECAB 354 (1989); Horace
Langhorne, 29 ECAB 820 (1978).
14

A.D., id.; A.P., Docket No. 17-0813 (issued January 3, 2018); Jimmy A. Hammons, 51 ECAB 219, 223 (1999);
William J. Cantrell, 34 ECAB 1233, 1237 (1983).
15

See J.N., Docket No. 20-1287 (issued October 26, 2021); B.C., Docket No. 15-1853 (issued January 19, 2016);
E.J., Docket No. 09-1481 (issued February 19, 2010).

5

opinion differs from that of Dr. Chahal. Following this and such other further development as
deemed necessary, OWCP shall issue a de novo decision regarding appellant’s claim.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the March 2, 2021 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this decision of the Board.
Issued: February 16, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

